Citation Nr: 1301041	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  05-35 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for service-connected adjustment depressive disorder prior to October 26, 2009, and for a rating in excess of 30 percent thereafter.

3.  Entitlement to an earlier effective date for the grant of service connection for an adjustment depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from April 1977 to July 1977 and on active duty from December 1990 to July 1991, including in the Southwest Asia theater of operations during the Persian Gulf War. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified in support of this claim during a hearing held before the undersigned in March 2008. 

The case was remanded in September 2008.  In August 2010, the Board granted entitlement to service connection for an adjustment disorder, manifested by mixed anxiety and a depressed mood, and remanded the claim for PTSD for further development.  An October 2010 rating decision effectuated that grant and assigned a noncompensable rating effective January 29, 2004 and a 30 percent rating effective October 26, 2009.  With respect to the remaining issue of entitlement to service connection for PTSD, the Board requested a Veterans Heath Administration (VHA) opinion in September 2012.

The Board observes that in August 2011, the Veteran filed claims for service connection for bilateral hearing loss and tinnitus.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial compensable disability rating for service-connected adjustment depressive disorder prior to October 26, 2009, and for a rating in excess of 30 percent thereafter and for entitlement to an earlier effective date for the grant of service connection for an adjustment depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a diagnosis of PTSD during the appeal period.

2.  The Veteran's in-service stressors of exposure to dead Iraqis, chemical attacks, and SCUD missiles are consistent with the places, types, and circumstances of his service in Southwest Asia.

3.  The Veteran's in-service stressors are related to his fear of hostile military activity.

4.  The Veteran's stressors are adequate to support a diagnosis of PTSD.

5.  The Veteran's PTSD symptoms are related to the in-service stressors.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for PTSD on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).


LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The regulation amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault.  The Veteran was not diagnosed with PTSD during service and is not contending that he directly participated in combat or was a prisoner-of-war and such has not been shown by the evidence of record.  Although one of the Veteran's stressors is related to a personal assault, as will be discussed below, the Board is able to grant the claim under the amended provisions of 38 C.F.R. § 3.304(f)(3) and a detailed discussion of amended paragraph 38 C.F.R. 
§ 3.304(f)(5) is not necessary.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, and after resolving all reasonable doubt in favor of the Veteran, the Board concludes that entitlement to service connection for PTSD is warranted.  At the outset, the Board observes that the Veteran's claim falls under the provisions of 38 C.F.R. § 3.304(f)(3).  Specifically, the Veteran contends that he has PTSD as the result of several stressful incidents during service, including harassment, death threats, racial discrimination, pressure to drink alcohol, a friend dying in a motor vehicle accident (MVA), being involved in a MVA, seeing dead bodies, and fear of chemical and SCUD attacks while serving in Saudi Arabia.  

The Veteran's DD Form 214 reflects that he served in Southwest Asia from January 2, 1991 to June 29, 1991 as part of Operation Desert Shield/Storm.  His primary specialty was unit supply specialist.  

The Board finds that under the circumstances presented here, the stressors of fear of chemical and SCUD attacks as well as seeing dead Iraqis are related to a fear of hostile military activity and are consistent with the places, types, and circumstances of the Veteran's military service while serving in Southwest Asia.  Because these stressors are consistent with the circumstances of the Veteran's service, his lay testimony alone is sufficient to establish their occurrence.  Although there is evidence in the record that the Veteran had problems with other soldiers to include his commanding officer (CO), the Board will not discuss whether the remaining stressors have been corroborated as a grant is warranted based on the exposure to dead bodies and chemical/ SCUD attack stressors.

The next step in the analysis is determining whether a VA psychiatrist or psychologist has confirmed that a claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to a claimed stressor.  In this regard, in an October 2003 VA treatment entry, social worker M.S. provided a diagnosis of PTSD based on the Veteran's Persian Gulf War service, as well as a threat from his CO.  During the evaluation, the Veteran mentioned the stressors of threats of incoming missiles, chemical alarms going off, witnessing dead Iraqis, losing a friend in a MVA, and being threatened by his CO.

In a May 2005 VA treatment record, Dr. A.A. referenced social worker M.S.'s October 2003 report.  The Veteran mentioned the same stressors.  The May 2005 VA examiner continued the diagnosis of PTSD.

There are diagnoses of PTSD in VA treatment records dated from 2005 to 2009.

The Veteran underwent a VA examination in connection with his claim in October 2009.  The examiner noted that the Veteran observed dead Iraqi soldiers and had concerns about SCUD missiles and chemical alarms that required him to don protective gear.  The Veteran reported that he was scared all the time and did not trust anyone in his unit after the harassment by members of his unit and his CO.  The examiner noted that the stressors of the sudden and unexpected death of the Veteran's close friend in a MVA and the threat of death from his CO and while serving in the Gulf met the PTSD stressor criteria.  However, the examiner opined that although the Veteran reported being exposed to several stressors that broadly meet the criteria for a PTSD stressor, there is not clear evidence that the Veteran's response involved a combination of intense fear, helplessness, or horror.  The examiner continued that although the Veteran mentioned in the past some symptoms that may be features of PTSD, there is not clear evidence that he had ever met all of the diagnostic criteria for PTSD.  Therefore, the examiner did not diagnosis PTSD.

The Veteran underwent a second VA examination in May 2011 pursuant to the August 2010 Board remand.  The Board requested an opinion as to whether the Veteran had a diagnosis of PTSD at any point during the appeal period, which would still warrant a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim). 

Again, the examiner did not provide a diagnosis of PTSD.  The examiner opined that it is less likely as not that the Veteran currently meets the criteria for PTSD.  The examiner reasoned that the Veteran did not endorse sufficient symptoms in two categories needed to diagnosis PTSD.  The examiner further opined that it is less likely as not that the Veteran met the criteria for a diagnosis of PTSD at any time during the appeal for the same reasons.  The examiner added that there was no diagnosis of PTSD of record for the past two years.  The examiner felt that the Veteran was initially diagnosed with PTSD in 2005 on insufficient symptoms and that the diagnosis was carried forward by other providers.

In September 2012, the Board requested a VHA medical opinion.  The October 2012 VA examiner, a VA psychiatrist, opined that the Veteran met the criteria for a diagnosis of PTSD at least from 2005 and for several years after, due to his experiences in the Gulf War which caused him to fear for his life.  The examiner further determined that based on the 2009 and 2011 VA examinations, it appeared that the Veteran's PTSD was currently in remission or at a minimal level of symptomatology.  The examiner observed that the first formal diagnosis of PTSD was in a May 2005 VA treatment entry written by Dr. A.A.  The examiner noted that the May 2005 opinion was not based on an evaluation done according to a specific PTSD template, but was instead the May 2005 examiner's opinion based on a detailed history taken by a previous examiner, social worker M.S. in October 2003.  The examiner referenced Dr. A.A.'s opinion that the Veteran did have PTSD and felt that a PTSD screen was not necessary as the Veteran was already being treated.  The examiner continued that although it appeared that every possible symptom of PTSD was not listed, several people over the years did feel that the Veteran did have PTSD at the time of their evaluation, given the Veteran's complaints and presentation.  The examiner also noted that there were other treatment considerations that were more pressing at the time such as the Veteran's substance dependence, therefore his PTSD may not have taken prominence in the evaluations.

The examiner continued that the Veteran's PTSD diagnosis was based on the stressors of fear of chemicals and SCUD missiles being fired on him as alarms would go off on a regular basis, witnessing the deaths of Iraqis, and the death of a close friend in a MVA.  The stressor of a death threat by his CO was also mentioned in the record.  

The examiner stated that it was possible that the October 2009 and May 2011 VA examiners found that the Veteran did not meet the criteria for PTSD because the Veteran's symptoms had diminished by the time of those evaluations.  Although these examiners felt that the previous diagnoses of PTSD were not valid due to the fact that there were no formal evaluations done specifically for PTSD and that the descriptions of the symptoms were too vague, the October 2012 examiner opined that this was the way the former providers functioned back then, and should not negate what symptoms the Veteran did complain of.  

In summary, there is evidence for and against a finding that the Veteran did have a diagnosis of PTSD based on his Southwest Asia stressors during the pendency of this appeal.  The Board has weighed the evidence of record and finds that there exists an approximate balance of evidence for and against the claim.  All three of the VA examiners based their opinions on a complete review of the claims file and examination of the Veteran.  The May 2011 and October 2012 VA examiners both addressed whether the Veteran had PTSD at any point during the appeal.  Both the May 2011 and October 2012 opinions are persuasive.  Simply put, the evidence is equally balanced as to whether the Veteran had PTSD during the appeal period.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In this case, the evidence is equipoise as to whether the Veteran had PTSD at some point during the appeal period.  Accordingly, the Board finds that the Veteran had a diagnosis of PTSD during the appeal period, as determined by a VA psychiatrist; in-service stressors consistent with the places, types, and circumstances of his service in Southwest Asia to include exposure to dead Iraqis, chemical attacks, and SCUD missiles that have been medically related to his fear of hostile military activity by a VA psychiatrist; and his PTSD symptoms have been medically related to the in-service stressors by a VA psychiatrist.  Therefore, service connection for PTSD is granted. 38 U.S.C.A. §§ 1155, 5107.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Increased Ratings and Earlier Effective Date

As noted above, an October 2010 rating decision granted service connection for an adjustment depressive disorder and assigned a noncompensable rating effective January 29, 2004 and a 30 percent rating effective October 26, 2009.  In November 2010, the Veteran filed a notice of disagreement (NOD) with regard to that decision.  Specifically, the Veteran asserted that he is entitled to an earlier effective date of July 1991 and an increased rating of 50 percent disabling.  A December 2010 statement added that the Veteran wanted a compensable rating from January 29, 2004 to October 26, 2009, and a rating higher than 30 percent.  When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on the issues of entitlement to an initial compensable disability rating for service-connected adjustment depressive disorder prior to October 26, 2009, and for a rating in excess of 30 percent thereafter and for entitlement to an earlier effective date for the grant of service connection for an adjustment depressive disorder, is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

An SOC, containing all applicable laws and regulations, on the issues of entitlement to an initial compensable disability rating for service-connected adjustment depressive disorder prior to October 26, 2009, and for a rating in excess of 30 percent thereafter, and for entitlement to an earlier effective date for the grant of service connection for an adjustment depressive disorder, must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to the issues is perfected within the applicable time period, then such should return to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


